This case is before us on a writ of error. Review of a final judgment forfeiting an appearance bond is sought.
For a discussion of the questions presented by the record herein see Opinion Number 12313, Louise Magless et al. v. State of Texas, opinion rendered March 6th, 1929, and not yet reported. Practically the same questions being involved as were presented in the case referred to, the judgment here must also be affirmed. The judgment of the court below is reformed so as to bear no interest.
As reformed, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.